RESOLUCIÓN
Por la presente se añade el segundo párrafo al Art. 23.0 del Reglamento de la Administración del Sistema de Personal de la Rama Judicial para que disponga lo siguiente:
Artículo 23.0 — Actividades Políticas
“Salvo el derecho a sus propias ideas sobre cuestiones políti-cas y, desde luego, al sufragio, ningún empleado de la Rama *966Judicial ocupará cargos en los organismos o partidos políticos ni participará en campañas políticas de clase alguna.”

Se prohíbe a todo empleado o funcionario de la Rama Judicial el uso de todo distintivo, emblema o logo, tales como la pava, la palma, la estrella, bandera de cualquier partido polí-tico y otros prendedores, botones y afiches que identifiquen al usuario con determinado partido político, en su vestimenta o sobre su persona, en forma visible, mientras dicho empleado o funcionario se halle en funciones de su trabajo o empleo y ¡o se encuentre dentro de alguno de los edificios o facilidades de la Rama Judicial.


Esta resolución tendrá vigencia inmediata.


Publíquese.

Lo acordó el Tribunal y certifica el señor Secretario del Tribunal Supremo. El Juez Asociado Señor Rebollo López no intervino. El Juez Asociado Señor Corrada Del Río disintió de la parte de la resolución que prohíbe el uso de la estrella por entender que no se trata de un símbolo político sino cultural y social, y que tal prohibición vulnera los de-rechos de expresión. Entiende, además, que la referencia a las banderas no incluye las banderas de Puerto Rico y/o Estados Unidos, las cuales, por tratarse de símbolos pa-trios y no político-partidista, no están sujetas a la prohi-bición.
(.Fdo.) Francisco R. Agrait Liado

Secretario del Tribunal Supremo